DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9, 12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (2015/0168731).
Regarding claim 1, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), comprising:  a light source (108, image microdisplay) configured to generate a light beam (112, light) (paragraph 0016); a first light guiding optical element (102, first waveguide) having a first entry portion and configured to propagate at least a first portion of the light beam by total internal reflection (paragraphs 0018 and 0019 and see annotated figure 1 below); a second light guiding optical element (104, second waveguide) having a second entry portion and configured to propagate at least a second portion of the light beam by total internal reflection (paragraphs 0018 and 0019 and see annotated figure 1 below); and a light distributor (110, imaging optic and 114, polarization switch) including a light distributor entry portion (see annotated figure 1 below), a first exit portion and a second exit portion (see annotated figure 1 below), the light distributor (110, imaging optic and 114, polarization switch) configured to direct at least the first and second portions of the light beam into the first and second light guiding optical element (102, first waveguide and 104, second waveguide) (paragraphs 0016 and 0017), respectively, wherein the light distributor entry portion is disposed between the first and second exit portions (figure 1).

    PNG
    media_image1.png
    509
    623
    media_image1.png
    Greyscale

Regarding claim 2, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), wherein the first and second light guiding optical elements (102 and 104, first and second waveguides) and the light distributor (110, imaging optic and 114, polarization switch) are configured such that:  when the light beam (112, light) interacts with the first exit portion, a first exit beamlet of the light beam exits the light distributor (110, imaging optic and 114, polarization switch) and enters the first light guiding optical element (102, first waveguide) via the first entry portion (paragraphs 0018 and 0019 and figure 1), and when the light beam interacts with the second exit portion, a second exit beamlet of the light beam exits the light distributor (110, imaging optic and 114, polarization switch) and enters the second light guiding optical element via the second entry portion (paragraphs 0018 and 0019 and figure 1).
Regarding claim 5, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), further comprising a focusing diffractive optical element (118, half waveplate) disposed between the first and second light guiding optical elements (102 and 104, first and second waveguides), wherein the focusing diffractive optical element (118, half waveplate) is configured to focus the second exit beamlet of the light beam toward the second entry portion of the second light guiding optical element (102 and 104, first and second waveguides) (paragraph 0019).
Regarding claim 6, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), wherein the first exit portion is a first beam splitter, and wherein the second exit portion is a second beam splitter (paragraph 0019).
Regarding claim 9, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), where the light distributor entry portion is a receiving beam splitter configured to divide the light beam into first and second split beamlets respectively directed to the first and second beam splitters (paragraphs 0017 and 0018 disclose the optics can be any other lens or optic component).
Regarding claim 12, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), wherein the receiving beam splitter is a polarizing beam splitter, and wherein the light beam comprises polarized light (paragraph 0018).
Regarding claim 15, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), further comprising a third beam splitter (120, beam splitter) disposed between the first beam splitter (116, beam splitter) and the light distributor beam splitter (figure 1 and paragraph 0019).
Regarding claim 16, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), further comprising a first out-coupling grating and a second out-coupling grating (116 and 120, polarizing beam splitter) (paragraph 0019), wherein the first and second light guiding optical elements (102 and 104, first and second waveguides) and the light distributor (110, imaging optic and 114, polarization switch) are configured such that:  when the light beam interacts with the first out-coupling grating (116, polarizing beam splitter), a first exit beamlet of the light beam exits the light distributor and enters the first light guiding optical element (102, first waveguide) via the first entry portion (paragraph 0019 and figure 1), and when the light beam interacts with the second out-coupling grating (120, second waveguide), a second exit beamlet of the light beam exits the light distributor and enters the second light guiding optical element (104, second waveguide) via the second entry portion (paragraphs 0019 and figure 1).
Regarding claim 17, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), wherein the first out-coupling grating (116, polarizing beam splitter) is a dynamic grating (paragraph 0019 discloses the polarization switch rotates or cycles the polarization of the light through the first and second polarization orientation angles).
Regarding claim 18, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), wherein the first out-coupling grating (116, polarizing beam splitter) is a static grating (paragraph 0019 discloses the waveguide 104 also includes a polarizing beam splitter 120 or other type of optical filter to reflect the light that enters at the first polarization orientation angle so that the light propagates down the waveguide).
Regarding claim 19, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), further comprising a third light guiding optical element (206, third waveguide) including a third entry portion and configured to propagate at least a third portion of the light beam by total internal reflection (paragraph 0021), wherein the light distributor also a third exit portion, and wherein the light distributor is configured to direct at least the first, second, and third portions of the light into the first, second, and third light guiding optical elements (102, 104, and 206, first, second, and third waveguides, respectively (paragraphs 0021 and 0022).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (2015/0168731) as applied to claim 1 above, and further in view of Doung (2011/0254932).
Regarding claim 3, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose further comprising first and second shutters configured to selectively interrupt first and second light paths between first and second exit portions and first and second entry portions, respectively.
Doung discloses further comprising first and second shutters configured to selectively interrupt first and second light paths between first and second exit portions and first and second entry portions, respectively (paragraph 0026 discloses with separate light shutters for controlling the provision of light to, through, or from first light guide 212 and second light guide 214).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the shutters of Doung for the purpose of controlling the provision of light.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (2015/0168731).
Regarding claim 4, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Robbins (figure 1) fails to disclose wherein the first and second light guiding optical elements are disposed on opposite sides of the light distributor.
Another Embodiment of Robbins (figure 2) discloses wherein the first and second light guiding optical elements (102 and 104, first and second waveguides) are disposed on opposite sides of the light distributor (214, polarizing beam splitters) (paragraph 0026 and figure 2).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (2015/0168731) as applied to claim 1 above, and further in view of Miyazaki et al. (2016/0357095), hereinafter Miyazaki.
Regarding claim 7, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose wherein the first and second beam splitters have different sizes.
Miyazaki discloses, in figure 9, wherein the first and second beam splitters (28 and 34, first and second polarization beam splitter film) have different sizes (paragraph 0060 disclose the first polarization beam splitter film is 60 mm by 20 mm and paragraph 0079 discloses the second polarization beam splitter film is 50 mm by 110 mm; therefore the beam splitters are different sizes).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the beam splitters of Miyazaki for the purpose of displaying images at different depths.
Regarding claim 8, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose wherein the first and second entry portions have different sizes corresponding to the different sizes of the first and second beam splitters.
Miyazaki discloses wherein the first and second entry portions have different sizes corresponding to the different sizes of the first and second beam splitters (paragraphs 0060 and 0079).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the beam splitters of Miyazaki for the purpose of displaying images at different depths.

Claims 10-11, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (2015/0168731) as applied to claim 1 above, and further in view of Lenderink et al. (2008/0205077), hereinafter Lenderink.
Regarding claim 10, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose wherein the receiving beam splitter is a dichroic beam splitter.
Lenderink discloses wherein the receiving beam splitter is a dichroic beam splitter (paragraph 0028).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the dichroic beam splitter of Lenderink for the purpose of reflecting/transmitting light at different wavelengths.
Regarding claim 11, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose wherein the first split beamlet includes green light and the second split beamlet includes red and blue light.
Lenderink wherein the first split beamlet includes green light and the second split beamlet includes red and blue light (paragraph 0028).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the green, red, and blue lights of Lenderink for the purpose of using color in the image.
Regarding claim 13, Robbins discloses, in figure 1, an imaging system (100, imaging structure) (paragraph 0016), wherein the light distributor also has a retardation filter configured to change a polarization angle of a portion of the light beam (paragraph 0018).
Robbins fails to disclose wherein the polarized light includes blue light 
Lenderink discloses wherein the polarized light includes blue light (paragraph 0028).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the green, red, and blue lights of Lenderink for the purpose of using color in the image.
Regarding claim 14, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose wherein the receiving beam splitter is an X-cube beam splitter.
Lenderink discloses wherein the receiving beam splitter is an X-cube beam splitter (paragraph 0033).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the beamsplitter of Lenderink for the purpose of splitting the light.
Regarding claim 20, Robbins discloses all the limitations in common with claim 1, and such is hereby incorporated.
Robbins fails to disclose wherein the first portion of the light beam is red, wherein the second portion of the light beam is green, and wherein the third portion of the light beam is blue.
Lenderink discloses wherein the first portion of the light beam is red, wherein the second portion of the light beam is green, and wherein the third portion of the light beam is blue (paragraph 0028).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Robbins with the green, red, and blue lights of Lenderink for the purpose of using color in the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872